NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             SEP 05 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

LILIANA RAMIREZ TRUJILLO,                       No. 12-73293

              Petitioner,                       Agency No. A089-091-380

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 29, 2014**
                               Seattle, Washington

Before: NOONAN, HAWKINS, and GOULD, Circuit Judges.

       Liliana Ramirez Trujillo (“Petitioner”), a twenty-six-year-old agricultural

worker and mother, seeks review of the Board of Immigration Appeals (“BIA”)

decision affirming her order of removal and dismissing her appeal of the Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Judge’s (“IJ”) denial of her motion to suppress evidence. We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny her petition for review.

      We need not reach Petitioner’s sole argument on appeal—that the BIA erred in

affirming the denial of her motion to suppress evidence—because, after the IJ denied

this motion, Petitioner admitted the allegations in the Notice to Appear (“NTA”) and

conceded that she was removable as charged.1 These admissions and concession of

removability were sufficient for the government to meet its evidentiary burden,

Perez-Mejia v. Holder, 663 F.3d 403, 414–15 (9th Cir. 2011), and they provide an

independent basis upon which to sustain Petitioner’s order of removal, I.N.S. v. Lopez-

Mendoza, 468 U.S. 1032, 1043 (1984).

      Even if Immigration and Customs Enforcement (“ICE”) agents egregiously

violated Petitioner’s Fourth and/or Fifth Amendment rights when they initially

arrested and detained her, these violations “would not prevent reliance by the [BIA]

on [her] voluntary admission of illegal entry at the subsequent deportation hearing.”

Rodriguez-Gonzalez v. I.N.S., 640 F.2d 1139, 1140–41 (9th Cir. 1981) (citing Medina-

Sandoval v. I.N.S., 524 F.2d 658, 659 (9th Cir. 1975) and Cuevas-Ortega v. I.N.S., 588
F.2d 1274, 1278 n.9 (9th Cir. 1979)).

      1
        Petitioner’s counsel made these representations on her behalf during the
pleading stage of her removal hearing. Absent egregious circumstances or a due
process violation, neither of which Petitioner alleges, she is bound by her attorney’s
representations. See Torres-Chavez v. Holder, 567 F.3d 1096, 1101–02 (9th Cir.
2009); Magallanes-Damian v. I.N.S., 783 F.2d 931, 934 (9th Cir. 1986).
      Because Petitioner’s admissions and concession of removability constituted

“substantial evidence” supporting the BIA’s determination that Petitioner is

removable, id. at 1140, we deny her petition for review.

      PETITION DENIED.